FILED
                             NOT FOR PUBLICATION                            MAR 08 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KULWINDER KAUR,                                   No. 09-71527

               Petitioner,                        Agency No. A077-378-903

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 28, 2012 **

Before:        LEAVY, THOMAS, and CHRISTEN, Circuit Judges.

       Kulwinder Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion,

Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we grant the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition for review and remand.

      The BIA erred by denying Kaur’s motion to reopen based on its finding that

Kaur did not submit evidence that Indian police seek to arrest members of Sikh

organizations because of such membership, because the record shows Kaur

submitted a letter from the president of the All-India Sikh Student Federation

(“AISSF”) that stated police were targeting Sikhs based on their membership in the

AISSF and other Sikh parties. See id. at 793 (“[T]he BIA is obligated to consider

and address in its entirety the evidence submitted by a petitioner.”). Accordingly,

we grant the petition for review and remand for further proceedings consistent with

this disposition. See Mejia v. Ashcroft, 298 F.3d 873, 880 (9th Cir. 2002).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                      09-71527